Case: 4:20-cr-00282-CDP-PLC Doc. #: 2 Filed: 06/17/20 Page: 1 of 2 PageID #: 5

                             UNITED STATES DISTRICT COURT                      SUPPRESSED
                              EASTERN DISTRICT OF MISSOURI                           FILED
                                   EASTERN DIVISION
                                                                                  JUN 1 7 2020
UNITED STATES OFAMERICA,                             )
                                                     )                          U. S. DISTRICT COURT
                                                                              EASTERN DISTRICT OF MO
                        Plaintiff,                   )                                 ST.LOUIS
                                                     )      No.
v.                                                   ).
                                                     )
DARRAN GALLOWAY, A/KlA DARRON                        )        4:20CR00282 CDP/PLC
FLEMMINGS,                                           )
                                                     )
                        Defendant.                   )

                                         INDICTMENT

                                         COUNT ONE

       The Grand Jury charges that:

        On or about On or about November 22, 2019, in the City of St. Louis, within the Eastern

District of Missouri,

                 DARRAN GALLOWAY, A/K/A DARRON FLEMMINGS,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court of law of one or more felony crimes punishable by a term of imprisonment exceeding

one year, and the firearm previously traveled in interstate or foreign commerce during or prior to

being in defendant's possession.

     In violation of Title 18, United States Code, Section 922(g)(l).

                                         COUNT TWO

     The Grand Jury further charges that:

     On or about November 22, 2019, in the City of St. Louis, within the Eastern District of

Missouri,

                 DARRAN GALLOWAY, A/K/A DARRON FLEMMINGS,
    Case: 4:20-cr-00282-CDP-PLC Doc. #: 2 Filed: 06/17/20 Page: 2 of 2 PageID #: 6

~   the Defendant herein, did knowingly and intentionally possess with intent to distribute a mixture

    or substance containing a detectible amount of methamphetamine, a schedule II controlled

    substance.

         In violation of Title 21, United States Code, Section 841(a)(l).

                                           COUNT THREE

         The Grand Jury further charges that:

         On or about November 22, 2019, in the City of St. Louis, within the Eastern District of

    Missouri,

                     DARRAN GALLOWAY, AfK/A DARRON FLEMMINGS,

    the Defendant herein, did knowingly possess a firearm in furtherance of a drug trafficking crime

    which may be prosecuted in a court of the United States, that is, possession of methamphetamine,

    a schedule II controlled substance, with intent to distribute; as set forth in Count II of the

    Indictment.

         In violation of Title 18, United States Code, Section 924(c)(l).



                                                                A TRUE BILL


                                                                FOREPERSON
    JEFFREY B. JENSEN
    United States Attorney



    GREGORY M. GOODWIN, #65929MO
    Special Assistant United States Attorney
